United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF DEFENSE, EDUCATION
ACTIVITY, Alexandria, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1662
Issued: January 2, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On July 2, 2013 appellant filed a timely appeal from a June 7, 2013 nonmerit decision
and a February 20, 2013 merit decision of the Office of Workers’ Compensation Programs
(OWCP). The Board assigned Docket No. 13-1662.
On November 8, 2012 appellant, then a 50-year-old custodial worker, filed a traumatic
injury claim alleging an injury to his back and right leg when he lifted a heavy trash can at work
on October 31, 2012. In support of his claim, appellant submitted reports of attending
physician’s assistants. These included a report dated December 27, 2012 of a December 14,
2012 visit. Appellant also submitted reports of Dr. Brian J. Battersby, Jr., an attending Boardcertified orthopedic surgeon, including a December 14, 2012 work capacity report. In a
February 20, 2013 decision, OWCP denied appellant’s claim on the grounds that he had not
submitted sufficient medical evidence in support of the claim.1
Appellant requested reconsideration in April 2013 and submitted additional documents,
including the December 27, 2012 report now countersigned by Dr. Battersby and an April 13,
2013 addendum by Dr. Battersby. In its June 7, 2013 decision, OWCP denied appellant’s

1

Physicians assistants are not considered physicians under 5 U.S.C. § 8101(2).

request for further review of the merits of his claim under 5 U.S.C. § 8128(a), finding the
evidence submitted by appellant to be duplicative.
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his application
for review within one year of the date of that decision.4
The Board notes that OWCP failed to consider the new medical report dated
December 27, 2012 by Dr. Battersby. This report now countersigned by Dr. Battersby and
submitted for the first time with appellant’s reconsideration request, constituted new and relevant
medical evidence. Therefore, the submission of this evidence requires reopening of appellant’s
claim for merit review.5 The case shall be remanded to OWCP and, after any development
deemed necessary, OWCP shall conduct a merit review of appellant’s claim, pursuant to 5
U.S.C. § 8128(a) and issue an appropriate merit decision.6

2

Under section 8128 of FECA, “The Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

See D.M., Docket No. 10-1844 (issued May 10, 2011); Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

6

Given the Board’s disposition of the nonmerit issue of this case (the denial of appellant’s merit review request),
it is not necessary to consider the merit issue, i.e., whether appellant submitted sufficient medical evidence to
establish that he sustained a work-related injury on October 31, 2012. See 20 C.F.R. § 501.2(c).

2

IT IS HEREBY ORDERED THAT the June 7, 2013 decision of the Office of Workers’
Compensation Programs is reversed and the case remanded to OWCP for further proceedings
consistent with decision of the Board.
Issued: January 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

